ORDER GRANTING POSTPONEMENT OF EFFECTIVE DATE OF SUSPENSION
On November 17, 2008, this Court suspended the respondent for a period of not fewer than six months, beginning December 31, 2008. Matter of Caputi, 798 N.E.2d 850 (Ind.2003). The respondent now moves this Court for a postponement of the effective date of her suspension, to January 30, 2004, so that she can conclude approximately 20 legal matters on behalf of clients. The Disciplinary Commission advises that it has no objection.
This Court now finds that the respondent's request should be granted.
IT IS, THEREFORE, ORDERED that the respondent's motion for postponement of the effective date of her suspension from the practice of law in this state is granted. Accordingly, the respondent's suspension from the practice of law for a period of not fewer than six (6) months shall begin at 12:01 a.m. on January 30, 2004.
The Clerk of this Court is directed to forward notice of this Order to the respondent or her attorney and to the Indiana Supreme Court Disciplinary Commission.
All Justices concur.